Sterne Agee Financial Services Symposium February 9, 2009 Discussion Topics § Company Profile and Business Focus § Key 2008 Business Priorities § Highlights of 2008 § Credit Quality § Key 2009 Business Priorities 2 Company Profile NewAlliance is a regional community bank with a significant southern New England presence: § Approximately $8.3 billion in assets and $4.4 billion in deposits; § 89 branches in Connecticut and Massachusetts; § Among banks headquartered in New England, ranked 4th by asset size and ranked 3rd by market capitalization; § Balance sheet growth driven by strong sales culture and acquisitions; § Strong credit quality with total delinquencies (30 days +) of 1.22%; § Strong capital - - Tier 1 risk based capital of 18.7%. 3 Building the NewAlliance Franchise MAP 4 Executive Management Team Name Title Years in Industry Prior Experience Peyton R. Patterson Chairman, President & Chief Executive Officer 27 Dime Bancorp (NY) Chemical Bank/Chase Manhattan (NY) CoreStates Financial Corp. (PA) Merrill B. Blanksteen Executive Vice President, Chief Financial Officer & Treasurer 32 American Savings Bank (FL) AmeriFirst Bank (FL) Gail E.D. Brathwaite Executive Vice President & Chief Operating Officer 30 Dime Bancorp (NY) Donald T. Chaffee Executive Vice President & Chief Credit Officer 37 Dime Bancorp (NY) Chase Manhattan Bank (NY) Diane L. Wishnafski Executive Vice President, Consumer & Business Services 34 Dime Savings Bank of Wallingford (CT) First Bank (CT) Connecticut Bank & Trust Co. (CT) Mark Gibson * Executive Vice President Chief Marketing Officer 25 BBVA/Compass Bank (AL) John Ryan Company (CT) Koon-Ping Chan Executive Vice President & Chief Risk Officer 31 Dime Bancorp (NY) Chase Manhattan Bank (NY) *Joining
